Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered May 20, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing her to a term of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Defendant’s acquittal of the sale count does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]; People v Freeman, 298 AD2d 311 [2002], lv denied 99 NY2d 582 [2003]). Concur—Nardelli, J.P, Mazzarelli, Saxe and Lerner, JJ.